DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 4, 6, and 7 are objected to because of the following informalities:
Claim 3 - 
“as the identification part, an identification part configured as a recessed part formed in an outer surface of the bend pipe is provided” (lines 2-3). Examiner suggests, “wherein the identification part is the recessed region and is formed in an outer surface of the bend pipe”
Claim 4 - 
“as the identification part, an identification part configured as a wrinkle part formed on an inner circumferential surface of the bend portion is provided” (lines 2-3). Examiner suggests, “wherein the identification part is configured as a wrinkle part on an inner circumferential surface of the bend portion”
Claim 6 - 
“is previously provided” (line 3). Examiner suggests, “is provided”
“a recessed part” (line 5). Examiner suggests, “the recessed region”
Claim 7 - 
“a bending-start side” (line 7). Examiner suggests, “the bending-start side”
“a bending-end side” (line 8). Examiner suggests, “the bending-end side”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the phrase, “a wrinkle part” (line 2) renders the claim indefinite. It is unclear of the structure of the wrinkle part and whether the wrinkle is part of the protruding region, the recessed region, both the protruding region and the recessed region, or neither the protruding region nor the recessed region.
Claim 7 recites the limitation "the pair of clamp members" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, the phrase, “a wrinkle forming part” (line 2) and “a wrinkle part” (line 4) renders the claim indefinite. It is unclear of the structure of the wrinkle part and whether the wrinkle is part of the protruding region, the recessed region, both the protruding region and the recessed region, or neither the protruding region nor the recessed region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozu (U.S. 2016/0354822).
Regarding Claim 1, Nozu discloses a bend pipe (Fig. 27) having a bend portion curved in a semicircular arc shape (See Fig. 27), comprising: an identification part (Fig. 27, “TP1”), configured to identify which side of both end portions of the bend portion is a bending-start side or a bending-end side (Rather, the bent pipe with the thick portions (TP1, TP2 and TP3) being formed is proved to be the one which was formed by use of the pipe bend die unit of the present embodiment, to provide a proof of forming quality: Par. 0092 & Figs. 1 and 6), and the identification part being integrally formed as a protruding and/or recessed three-dimensional region (See Fig. 27). While Nozu is not explicit to the material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material based on its intended use, in the instant case, for bending. Examiner notes that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the discloses pipe bend die unit as that for metal.
Regarding Claim 2, Nozu further discloses wherein the identification part is provided at a position offset from a centerline of the bend portion to either side of the both end portions (See Fig. 27).
Regarding Claim 4, Nozu further discloses wherein as the identification part, an identification part configured as a wrinkle part formed on an inner circumferential surface of the bend portion is provided (See Fig. 27. Examiner notes that “a wrinkle” part has been interpreted as the protrusion, being a slight ridge).
Claim(s) 1-4 (alternative interpretation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (JP 2006-336694).
Regarding Claim 1, Ishii discloses a bend pipe (Fig. 3) and having a bend portion curved in a semicircular arc shape (See Fig. 3), comprising: an identification part (Stamp: Fig. 3, #7), configured to identify which side of both end portions of the bend portion is a bending-start side or a bending-end side (Examiner notes that the stamp (7) would be capable of identifying bending start or end sides without further modification, and therefore is configured), and the identification part being integrally formed as a protruding and/or recessed three-dimensional region (See Fig. 3 & It is conceivable to form the impression body 7 not only in a convex shape but also in a concave shape). While Ishii is not explicit to the material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material based on its intended use, in the instant case, for bending. Examiner notes that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the discloses pipe bend die unit as that for metal.
Regarding Claim 2, Ishii further discloses wherein the identification part is provided at a position offset from a centerline of the bend portion to either side of the both end portions (See Fig. 3).
Regarding Claim 3, Ishii further discloses wherein as the identification part, an identification part configured as a recessed part formed in an outer surface of the bend pipe is provided (See Fig. 3 & It is conceivable to form the impression body 7 not only in a convex shape but also in a concave shape). 
Regarding Claim 4, Ishii further discloses wherein as the identification part, an identification part configured as a wrinkle part formed on an inner circumferential surface of the bend portion is provided (See Fig. 3. Examiner notes that “a wrinkle” part has been interpreted as the protrusion or recess, being a slight ridge or furrow).
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozu (U.S. 2016/0354822) in view of Ando (JP 2004-216388).
Regarding Claim 5, Nozu discloses a method for manufacturing a bend pipe, comprising: a bending process of pulling a pipe with a straight tubular shape formed of a starting material (See Fig. 1) while bending the pipe along a circumferential surface of a roll block (Counter pressure member: Fig. 6, #20) of a pipe bender (See Fig. 6), so as to form a bend portion with a semicircular arc shape in the pipe (See Fig. 6); and
wherein at any time from a beginning of the bending process to an end of the cutting process, an identification part providing process of integrally forming an identification part configured to identify which side of both end portions of the bend portion is a bending-start side or a bending-end side in the metal pipe as a protruding and/or recessed three-dimensional region is further provided (Fig. 27, “TP1” & Rather, the bent pipe with the thick portions (TP1, TP2 and TP3) being formed is proved to be the one which was formed by use of the pipe bend die unit of the present embodiment, to provide a proof of forming quality: Par. 0092 & Figs. 1 and 6). Nozu does not disclose a cutting process of cutting the pipe after the bending process.
However, Ando teaches a method of manufacturing a bend pipe including a cutting process of cutting the pipe after the bending process (See Fig. 1, Cutting machine (2)) in order to form the desired shape of the pipe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the pipe of Nozu after bending, as taught by Ando, in order to form the desired shape of the pipe.  Further, while Nozu is not explicit to the material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material based on its intended use, in the instant case, for bending. Examiner notes that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the discloses pipe bend die unit as that for metal.
Regarding Claim 8, the combination of Nozu and Ando teach all element of the claimed invention as stated above. Nozu further discloses wherein a wrinkle forming part (Fitting protrusion 22) with a recessed and/or protruding shape is formed on a circumferential surface of the roll block (See Fig. 5 et al.), and as the identification part providing process, a process of forming a wrinkle part as the identification part on an inner circumferential surface of the bend portion using the wrinkle forming part when the bend portion is formed on the metal pipe, in the bending process, is provided (Fig. 27, “TP1”. Examiner notes that “a wrinkle” part has been interpreted as the protrusion, being a slight ridge).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sato (JPH 11-183171) - Targets (7); Yamaguchi (JP 2013-000794) - Marks (23a, b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799